Citation Nr: 0836655	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for pruritus.

6.  Propriety of a reduction from a 10 percent rating to a 
noncompensable rating for bilateral hearing loss, effective 
March 1, 2007.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran submitted a statement dated in October 2007 
without a waiver of the agency of original jurisdiction 
(AOJ).  However, the statement is redundant of other evidence 
contained in the claims file and the veteran is therefore not 
prejudiced by the Board's adjudication of the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran's PTSD was primarily manifested by anger, 
irritability, hypervigilance, sleep impairment and some 
nightmares. 

2.  Service connection for hepatitis C was denied in an 
unappealed August 2002 rating decision.

3.  The evidence received since the August 2002 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for hepatitis 
C.  

3.  The veteran does not have erectile dysfunction that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

4.  The veteran does not have chronic fatigue syndrome that 
is attributable to military service, or was caused or made 
worse by service-connected disability.  

5.  The veteran does not have pruritus that is attributable 
to military service, or was caused or made worse by service-
connected disability.  

6.  The reduction of the veteran's bilateral hearing loss 
from 10 percent to noncompensable was warranted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hepatitis C 
has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated 
during active military service; erectile dysfunction is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

4.  The veteran does not have chronic fatigue syndrome that 
is the result of disease or injury incurred in or aggravated 
during active military service; chronic fatigue syndrome is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

5.  The veteran does not have pruritus that is the result of 
disease or injury incurred in or aggravated during active 
military service; pruritus is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

6.  The reduction of the 10 percent rating to a 
noncompensable rating for bilateral hearing loss was proper.  
38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decisions wherein the veteran's claims 
were denied, the RO issued notice letters in March 2006, June 
2006, August 2006, and March 2007 which advised the veteran 
of the evidence and information needed to substantiate his 
claims on appeal.  These letters further advised the veteran 
of which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.

Additional correspondence dated in March 2006 as to both the 
disability rating and effective date elements of his claims 
was also provided to the veteran.  That letter advised the 
veteran as to the basis for assigning both disability ratings 
and effective dates, and explained the type of evidence 
necessary to substantiate claims for a higher evaluation 
and/or an earlier effective date.  Thus, the Board finds that 
the content of the notice provided in the March 2006, June 
2006, August 2006, and March 2007 letters satisfies each of 
the elements specified by the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini and Dingess.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the PTSD claim, service connection has been granted 
and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.  22 Vet. App. 37 
(2007).

With regard to the hearing loss claim, the Board has 
considered the recent case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), wherein the Court held that, for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The veteran was notified of the 
specific rating criteria necessary to establish a higher 
disability rating for his hearing loss claim in the February 
2007 rating decision and the March 2007 Statement of the Case 
(SOC).  While there was not a specific preadjudicative notice 
letter provided, no useful purpose would be served in 
remanding this matter for yet more development.  As to the 
remaining elements identified in that holding, the veteran 
was questioned about his employment and daily life during the 
course of the VA examinations.  The Board finds that the 
notice given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his hearing loss disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(2007).   Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

As to the claim for hepatitis C, the Board notes that the 
Kent v. Nicholson, 20 Vet. App. 1 (2006), established 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

The veteran submitted his hepatitis C claim in March 2006.  
The RO wrote to the veteran in March 2006 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection for hepatitis C.  He was told 
what VA would do in the development of his claim and what he 
should do to support his contentions.  The veteran was 
specifically informed that he needed to submit new and 
material evidence for his claim for service connection for 
hepatitis C.  He was informed that new evidence means 
evidence submitted for the first time and material evidence 
is evidence that relates to an unestablished fact necessary 
to substantiate the claim.  The letter identified the 
specific basis of the prior denial.  The veteran was informed 
that his claim was previously denied because the evidence 
failed to link hepatitis C with the military service. 

As to the possibility of obtaining an opinion on the service 
connection claims as to whether there is a direct 
relationship between the claimed disabilities, and military 
service, the Board notes that there is no medical evidence 
suggesting a relationship, and the veteran has never provided 
lay statements asserting that he experienced symptoms related 
to those disabilities in service.  Furthermore, in Robinson 
v. Mansfield, 21 Vet. App. 545 (2007), the Court held that 
the Board is not obligated to investigate all possible 
theories of entitlement.  In reaching that conclusion, the 
Court observed that the duty to provide a medical examination 
as to whether a particular theory of service connection has 
merit is explicitly limited to situations where there is 
already some evidence in the record of a current disability 
and some evidence that indicates that the disability may be 
associated with the claimant's military service.  38 U.S.C. § 
5103A(d)(2)(B).  The Court determined that, had Congress had 
wanted the Secretary to automatically provide an examination 
on all possible theories, § 5103A would not read the way it 
does. In this regard, the Court concluded that, if the 
evidence is insufficient to reach the low threshold necessary 
to trigger the duty to assist, see McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006), then any failure to discuss the 
theory is not prejudicial.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, the RO obtained an opinion as to 
whether or not these disabilities are related to the service 
connection for PTSD.  As the claim of service connection for 
hepatitis C is not reopened, and relationship to these 
disabilities is moot.  As to the issue of direct service 
connection, the record is missing critical evidence 
indicating that the claimed disabilities or symptoms may be 
associated with military service.  Specifically, the veteran 
has not asserted that he experienced symptoms of any of these 
disabilities until after his separation from service; he did 
not report or describe having any problems while still on 
active duty.  Thus, there is no continuity of symptomatology 
between the symptoms he currently experiences and any 
symptoms present in service, and no competent evidence 
otherwise suggesting a relationship to service.  Therefore, 
an examination is not warranted under the criteria set forth 
in McLendon.  See also Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating - PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.130, 
DC 9411 at any time.  In essence, the medical evidence, 
consisting of a January 2006 letter from the Vet Center, a 
June 2006 VA examination report, and VA outpatient treatment 
notes dated in January 2003 and June 2006 demonstrated 
findings consistent with anger, irritability, hypervigilance, 
sleep impairment and some nightmares.  The veteran's 
disability was not manifested by, for example, depression, 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long- term memory, impaired judgment, or impaired abstract 
thinking.

For example, in January 2003 the veteran was noted to have 
been casually dressed, well-groomed, and slightly anxious.  
His speech was normal and his mood was tense.  His thoughts 
were rational and goal-directed and he had no unusual 
preoccupation or delusions.  He was free of any 
hallucinations and denies homicidal and suicidal ideations.  
At the June 2006 VA examination, the veteran reported daily 
intrusive thoughts, some nightmares, avoidance of others 
although he said he had some friends, and he said he had 
anger, irritability and hypervigilance.  The veteran was 
oriented in three spheres, his thought content was 
unremarkable, his judgment was adequate, he had good impulse 
control, and his memory was normal.  He was able to maintain 
personal hygiene, he had good concentration, he denied 
obsessive or ritualistic behavior, he had spontaneous and 
clear speech, he denied panic attacks, and had no impaired 
impulse control.  The examiner indicated that the veteran had 
mild or transient symptoms of a decrease in efficiency, 
productivity, reliability, and ability to perform work tasks.  
He said the veteran had moderate impairment of work, family 
and other relationships.  The veteran indicated that he had 
been unemployed for three years due to hepatitis C and he 
said if he did not have hepatitis C he would be able to work.  
The examiner opined that he believed that the veteran's PTSD 
produced no more than a moderate level of impairment for 
employment.  A June 2006 VA outpatient treatment report also 
documents that the veteran was reported to have good insight 
and judgment and his mood was alert.  He denied depression 
and anxiety at that time.  

Additionally, while L.S. Shoen, MSW, MS, CADAC, of the Vet 
Center indicated in a January 2006 letter that he believed 
that the veteran's symptoms of PTSD were severe, the 
symptomatololgy described by Mr. Shoen suggest a lesser 
degree of symptomatology resulting from PTSD.  Mr. Shoen 
indicated that the veteran had more close friends prior to 
entering the military then he does now, is rarely able to get 
close to others, and rarely falls asleep or stays asleep and 
when he falls asleep awakens only when the alarm goes off.  
However, he also indicated the veteran had found it easy to 
keep a job since his separation from the military, which 
suggests almost no occupational impairment resulting from his 
symptoms.  Additionally, he reported that veteran's startles 
easily at unexpected noises and he feels uncomfortable in 
crowds.  Finally, he said the veteran has difficulty 
expressing his feelings even to his family.  

As noted, the Board finds that this evidence supports no more 
than a 30 percent rating under Diagnostic Code 9411, which 
contemplates generally satisfactory functioning with some 
occupational and social impairment due to symptoms such as 
depressed mood, anxiety, and chronic sleep impairment.  The 
greater weight of the evidence, however, is against granting 
an evaluation in excess of 30 percent at any time during the 
pendency of this appeal.  See Fenderson, supra.

With respect to the veteran's GAF scores, the evidence 
documents that the veteran was initially diagnosed with PTSD 
at VA in January 2003 at which time he was reported to have 
long-lasting social, occupational, and interpersonal 
dysfunction.  The examiner assigned a GAF score of 55 at that 
time.  The veteran was again diagnosed with PTSD at a VA 
examination in June 2006 at which time he was assigned a GAF 
score of 54, indicative of moderate symptoms.  GAF scores are 
not, in and of themselves, the dispositive element in rating 
a disability, and the Board generally places more probative 
weight on the specific clinical findings noted on 
examinations, which describe his symptoms in detail.  
However, in this instance, both the clinical findings above, 
and the GAF scores suggesting no more than moderate 
impairment, demonstrate a degree of impairment consistent 
with more than a 30 percent rating.   

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  New and Material Evidence

The veteran originally filed a claim of entitlement to 
service connection for hearing loss in April 2002.  The claim 
was denied in an August 2002 rating decision.  Notice of the 
denial and of appellate rights was provided in August 2002.  
The veteran did not appeal the denial.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As a result, a claim of service connection 
for hepatitis C may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); See Evans, supra.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for hepatitis C was denied in an August 2002 
rating decision.  The evidence of record at the time of the 
August 2002 rating decision consisted of a statement from the 
veteran in which he indicated that the only place he could 
have been exposed to hepatitis C was in the Army, the 
veteran's service treatment records (STRs), VA examination 
reports dated in November 1972, September 1990, July 1997, 
May 2002, June 2002, an addendum opinion dated in August 
2002, and VA outpatient treatment reports dated from February 
2001 to July 2002.  

The veteran's STRs include an entrance examination dated in 
March 1970 and a January 1972 separation examination neither 
of which revealed any findings related to hepatitis C.  

The examination reports dated in November 1972, September 
1990, July 1997, May 2002, and the addendum opinion dated in 
August 2002 are unrelated to hepatitis C.  The veteran 
underwent four examinations in June 2002, three of which were 
unrelated to hepatitis C.  

One of the June 2002 examination reports revealed a diagnosis 
of hepatitis C.  The veteran reported that he was diagnosed 
with hepatitis C in 2000.

The VA outpatient treatment reports document that the veteran 
was diagnosed with hepatitis C in February 2001.  He 
indicated that his only risk factor was a lifetime history of 
more than twenty sexual partners.  

The RO denied the claim in August 2002.  The RO determined 
that there was no evidence that linked the veteran's 
hepatitis C to his military service.

The veteran submitted an application to reopen his claim of 
service connection for hepatitis C in March 2006.  Evidence 
received since the August 2002 rating decision consists of VA 
outpatient treatment reports dated from July 2002 to August 
2007, several lay statements from the veteran, VA examination 
reports dated in June 2006, September 2006, February 2007, 
May 2007, and July 2007, and a letter from the Vet Center 
dated in January 2006.  

The medical evidence listed above is new in that it was not 
of record before; however, it is not material.  The letter 
from the Vet Center is unrelated to hepatitis C.  The VA 
outpatient treatment reports continue to document treatment 
for hepatitis C.  With the exception of the February 2007 VA 
examination report, the VA examination reports are unrelated 
to the hepatitis C.  The February 2007 examination report 
merely includes a diagnosis of hepatitis C, and the examiner 
did not provide any opinion linking the veteran's hepatitis C 
to service.  Specifically, he indicated that the onset date 
was unknown, and he noted that the only risk factor contained 
in the VA outpatient treatment records was a lifetime history 
of more than twenty sexual partners.  He further noted that 
the veteran described some possible blood exposure during 
military service, but he ultimately concluded that 
determining when the veteran was exposed to and contracted 
hepatitis C would require him to resort to mere speculation.  

The lay statements are new in that they were not of record 
before; however, they are not material.  The statements from 
the veteran indicate that he was treated for shrapnel wounds 
from a medic in Vietnam, he was exposed to the blood of other 
wounded soldiers, and that he was exposed to the blood of the 
enemy while searching bodies in Vietnam.  

However, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran's hepatitis C claim was denied in 
August 2002 because the RO determined that there was no 
evidence that linked the veteran's hepatitis C to his 
military service.  While a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
the Board finds that a lay person is not be comment to offer 
an opinion on a matter clearly requiring medical expertise, 
such as the etiology of hepatitis C.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the 
veteran and his representative's lay beliefs alone that his 
hepatitis was incurred in active service cannot be accepted 
as material evidence for purposes of reopening the claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); see also Ashford 
v. Brown, 10 Vet. App. 120 (1997) (a new etiological theory, 
by itself, does not constitute new and material evidence to 
reopen a claim).  

In summary, the evidence falls short of raising a reasonable 
possibility of substantiating the claim.  To substantiate a 
claim of service connection, there must be a currently 
diagnosed disability and some nexus between the current 
disability and military service.  Without some evidence 
tending to prove such a disability and a nexus to service, 
the information received since the prior final denial may not 
be considered new and material evidence.  In the absence of 
new and material evidence, the veteran's claim is not 
reopened.

The Board also notes in closing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court held that the Board was not obligated to reopen a 
claim merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion.  
Furthermore, the Court also held that the adequacy of any 
such examination or opinion is moot if the Board determines 
that new and material evidence has not been presented, 
although the Board must certainly consider the results of 
such an examination or opinion as it would any evidence of 
record.  In this case, the Board has reviewed the results of 
the examination, and concluded that they do not constitute 
new and material evidence to reopen the claim.  Furthermore, 
pursuant to this holding, the mere act by the RO of providing 
an examination did not require the Board to reopen the claim.

IV.  Service Connection - Erectile Dysfunction, Chronic 
Fatigue Syndrome, and Pruritus

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the veteran served during a 
period of war, he does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant...

The veteran's STRs do not reveal any complaints, findings, or 
treatment for erectile dysfunction, chronic fatigue syndrome, 
or pruritus.  The veteran's January 1972 separation 
examination revealed a normal clinical examination of the 
veteran's skin.  

A letter from the Vet Center dated in January 2006 was not 
related to the issues of erectile dysfunction, chronic 
fatigue syndrome, or pruritus.  

VA examination reports dated in November 1972, September 
1990, July 1997, May 2002, and VA muscle, PTSD, and 
infectious disease examination reports dated in June 2002, an 
August 2002 VA addendum report, a June 2006 VA examination 
report, a September 2006 VA examination report, and a 
February 2007 VA examination report are all unrelated to 
erectile dysfunction, chronic fatigue syndrome, or pruritus.  

VA outpatient treatment reports dated from February 2001 to 
August 2007 revealed that the veteran has erectile 
dysfunction.  In December 2002 the veteran was assessed with 
pruritus which was noted to be probably secondary to 
hepatitis C treatment.  In March 2003 the veteran was again 
assessed with pruritus.  An examination of the veteran's skin 
in March 2005 and June 2006 revealed no new rashes or 
unhealing lesions.  

The veteran was afforded a VA examination in May 2007.  At 
that time the examiner opined that the veteran's erectile 
dysfunction, chronic fatigue syndrome, and pruritus were not 
caused by or as a result of his service-connected PTSD.  The 
examiner indicated that the rationale for his opinion 
regarding erectile dysfunction was as follows:  the etiology 
of erectile dysfunction is usually multifactorial.  Organic 
physiologic, endocrine, and psychogenic factors are involved 
in the ability to obtain and maintain erections.  In general, 
erectile dysfunction is divided into organic and psychogenic 
impotence but most often men with organic etiologies usually 
have an associated psychogenic component.  Almost any disease 
may affect erectile function by altering the nervous, 
vascular, or hormonal systems.  Pure psychogenic erectile 
dysfunction is an uncommon disorder.  The veteran described 
mild PTSD requiring no medication management.  PTSD has not 
been proven to interfere with the necessary physiological 
events that lead to an erection.  While the associated 
anxiety and depression that occur with PTSD may alter or 
lower libido or drive to engage in sexual relations, it does 
not directly inhibit the physiological events required to 
achieve erection.  The examiner indicated that the rationale 
for his opinion regarding chronic fatigue syndrome was as 
follows:  there is no medical literature to support a causal 
relationship between chronic fatigue syndrome and PTSD.  
Investigations into the pathophysiology of chronic fatigue 
syndrome have remained inconclusive, although several 
possibilities have been suggested ranging from a 
neuromuscular transmitter deficiency, viral, and psychiatric 
syndromes that have been proposed including depression, 
anxiety disorders, and somatization, all of which have been 
implicated in adults with chronic fatigue syndrome.  While 
some studies in adults suggest that psychiatric illness is 
more likely to precede the onset of chronic fatigue syndrome 
than to follow it, a common etiological pathway has been 
suggested for both conditions.  Some studies demonstrate the 
premorbid incidence of psychological disturbance in patients 
with chronic fatigue syndrome to be similar to that in other 
general medical populations.  Other studies have designated 
chronic fatigue syndrome as a psychiatric somatoform disorder 
along with conditions such as recurrent abdominal pain.  
Unfortunately, most studies have been limited by their 
reliance on retrospective data gathered from patient 
interviews, chart review, or purely anecdotal conjecture.  
Based on the mild symptoms described by the veteran and lack 
of clear medical evidence to firmly support a causal 
relationship, it is unlikely the veteran's PTSD played a 
significant role in the development of his chronic fatigue 
syndrome.  Finally, the examiner indicated that the rationale 
for his opinion regarding pruritus was as follows:  I find no 
medical evidence to support a causal relationship between 
itchy dry skin and PTSD.  

A medical VA medical opinion was obtained July 2007.  The 
examiner opined that the veteran's erectile dysfunction, 
pruritus, and chronic fatigue syndrome was not at least as 
likely as not aggravated by his PTSD.  The examiner indicated 
that the rationale for her opinion regarding erectile 
dysfunction was as follows:  PTSD is a complex psychiatric 
disorder characterized primarily by an inappropriate response 
to stress often accompanied by depression and anxiety.  It is 
not thought to play a significant role in the 
exacerbation/aggravation of erectile dysfunction or other 
organic conditions.  The ability to achieve and maintain an 
erection is accomplished via a series of biochemical 
reactions not affected by PTSD.  The examiner indicated that 
the rationale for her opinion regarding chronic fatigue 
syndrome was as follows:  chronic fatigue syndrome is 
generally accepted as having a viral etiology.  Finally, she 
concluded that the veteran's pruritus, which was caused by 
xerosis, was not aggravated by his PTSD.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for erectile 
dysfunction, chronic fatigue syndrome, or pruritus.  As 
noted, the veteran's STRs do not document treatment for 
erectile dysfunction, chronic fatigue syndrome, and pruritus.  
The January 1972 separation examination revealed a normal 
examination of the veteran's skin.  The VA treatment reports 
associated with the claims file document diagnoses of 
erectile dysfunction and pruritus and in December 2002 the 
pruritus was noted to be probably secondary to hepatitis C 
treatment.  The VA records do not document any findings 
related to chronic fatigue syndrome.  None of the veteran's 
medical records relate the veteran's erectile dysfunction, 
chronic fatigue syndrome, or pruritus to his period of 
military service, and the veteran himself has not alleged the 
onset of symptomatology while on active duty.  Furthermore, 
as noted, the veteran's pruritus was attributed to treatment 
for hepatitis C which is not service-connected.  
Consequently, service connection for erectile dysfunction, 
chronic fatigue syndrome, and pruritus is not warranted on a 
direct basis or as secondary to service-connected hepatitis 
C.  

With regard to the veteran's claim of service connection for 
erectile dysfunction, chronic fatigue syndrome, and pruritus 
as secondary to service-connected PTSD, the only medical 
opinions of record indicate that none of these disabilities 
were caused by or aggravated by the veteran's PTSD.  The May 
2007 VA examiner opined that the veteran's erectile 
dysfunction, chronic fatigue syndrome, and pruritus were not 
caused by or as a result of his service-connected PTSD.  As 
reported above, the examiner provided an in depth rationale 
for this opinion.  Furthermore, the July 2007 examiner opined 
that the veteran's erectile dysfunction, pruritus, and 
chronic fatigue syndrome were not at least as likely as not 
aggravated by his PTSD.  Again, the examiner provided a 
rationale for this opinion.  In the absence of any other 
medical evidence providing a link between the veteran's 
claimed disabilities and his service-connected PTSD, service 
connection as secondary to PTSD is not warranted.

The veteran has also submitted treatises related to a link 
between PTSD and fibromyalgia, a link between PTSD and 
dermatologic symptoms, sexual dysfunction in combat veteran's 
with PTSD, a link between chronic fatigue syndrome and PTSD, 
the incidence of pruritus in hepatitis C, and somatization 
disorders in PTSD in support of his claims.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the treatise evidence which has 
been submitted by the veteran is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding his particular case.  Therefore, the Board finds 
the medical opinions discussed above to be more probative on 
this issue.

In short, there is no competent lay or medical evidence of 
erectile dysfunction, chronic fatigue syndrome, or pruritus 
during service and, in fact, the preponderance of the medical 
evidence weighs against linking any of these disabilities to 
a service-connected disability.  As noted, service connection 
for hepatitis C has not been granted and consequently service 
connection for erectile dysfunction, chronic fatigue 
syndrome, and erectile dysfunction is not warranted as 
secondary to hepatitis C.  Additionally, there is no 
competent evidence linking any of the veteran's claimed 
disabilities to his service-connected PTSD.  Consequently, 
the preponderance of the evidence is against the claims.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for erectile dysfunction, chronic fatigue 
syndrome, or pruritus.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

V.  Reduction

In this case, the RO reduced the veteran's disability rating 
for bilateral hearing loss from 10 percent disabling to 
noncompensably disabling effective March 1, 2007.  

Reductions are governed by 38 C.F.R. § 3.105(e), which 
describes procedural hurdles which must be met prior to a 
rating reduction.  The U.S. Court of Appeals for Veterans 
Claims (Court) has consistently held that, when a veteran's 
disability rating is reduced by a RO without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The Court's 
caselaw provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case, the erroneous reduction must be 
vacated and the prior rating restored.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

However, as the veteran's combined evaluation for 
compensation was 40 percent after the reduction, the level of 
compensation being paid was not reduced, and the extra due 
process considerations of 38 C.F.R. § 3.105(e) are not 
applicable.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 
(Fed. Cir. 2007) (holding that VA was not obligated to 
provide a veteran with sixty days notice before making a 
disability ratings decision effective if the decision did not 
reduce the overall compensation paid to the veteran). 

In cases where a rating has been in effect for 5 years or 
more, though material improvement in the physical or mental 
condition is clearly reflected, the rating agency must make 
reasonably certain that the improvement will be maintained 
under the conditions of ordinary life.  Kitchens v. Brown, 7 
Vet. App. 320, 324 (1995).  The 5-year period is calculated 
from the effective date of the rating to the effective date 
of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 
(1995).  The Board notes that the veteran's hearing loss 
rating had not been in effect for more than five years.

In this case the Board notes that the RO's reduction of the 
veteran's 10 percent rating for bilateral hearing loss, based 
on the evidence and applicable regulations, was proper.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

The veteran was afforded a VA audiological examination in 
September 2006.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 40 at 1000 
Hertz, 75 at 2000 Hertz, 85 at 3000 Hertz, and 90 at 4000 
Hertz with an average decibel loss of 73.  Puretone 
thresholds, in decibels, for the left ear of 50 at 1000 
Hertz, 85 at 2000 Hertz, 85 at 3000 Hertz, and 85 at 4000 
Hertz with an average decibel loss of 77.  Speech testing 
revealed speech recognition ability of 88 percent in the 
right ear and 86 percent in the left ear.  

The veteran was also afforded a VA audiological examination 
in February 2007.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 40 at 1000 
Hertz, 80 at 2000 Hertz, 90 at 3000 Hertz, and 90 at 4000 
Hertz with an average decibel loss of 75.  Puretone 
thresholds, in decibels, for the left ear of 50 at 1000 
Hertz, 80 at 2000 Hertz, 85 at 3000 Hertz, and 85 at 4000 
Hertz with an average decibel loss of 75.  Speech testing 
revealed speech recognition ability of 88 percent in the 
right ear and 84 percent in the left ear.  

A review of the September 2006 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level III hearing in the right ear, and level 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Neither the veteran's right or left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86 using the September 2006 audiometric results.  

The combination of level III and level III corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the veteran's 
case, that results in a noncompensable rating.  

A review of the February 2007 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level III hearing in the right ear, and level 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Neither the veteran's right or left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86 using the February 2007 audiometric results.  

The combination of level III and level III corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  As noted above, the ratings for disability 
compensation for hearing loss are determined by the 
mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann, supra.  In the veteran's case, that 
results in a noncompensable rating.  

Therefore, the Board finds that the decision to reduce the 
veteran's rating for bilateral hearing loss was warranted and 
in compliance with the evidentiary standards as articulated 
per VA regulations and caselaw.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  

The application to reopen a claim of entitlement to service 
connection for hepatitis C is denied.

Entitlement to service connection for erectile dysfunction is 
denied. 

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for pruritus is denied.

The reduction of the 10 percent rating for bilateral hearing 
loss was proper; the restoration of the rating sought by the 
veteran is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


